Citation Nr: 1547917	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

The Veteran's written statements raise a claim for service connection for tinnitus.  THIS CLAIM IS REFFERED TO THE RO FOR APPROPRIATE ACTION.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

Efforts to obtain the Veteran's service treatment records have been unsuccessful.  The RO made a request for Surgeon General's Office (SGO) records in December 2002.  The reply from NPRC requested that the search time frame be narrowed the "three months or less."  However, if the Veteran is not able to narrow the time frame to three months or less, then sequential requests must be made until the entire period is covered.   See Gagne v. McDonald, No. 14-0334, slip op. (U.S. Vet. App. October 19, 2015).  

The Veteran's DD-214 also shows that he was released to the U.S. Army Reserves.  Therefore, a request should be made to obtain all records associated with his Reserve service.  

Finally, there is an indication of additional outstanding treatment records, as outlined below.

The case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Make arrangements to obtain the Veteran's complete service personnel records and his complete service treatment records (STRs), to include any clinical records and any records from the 8th Army Dispensary in Seoul, South Korea.  

2.  Make arrangements to obtain the Veteran's complete service personnel records and his complete service treatment records associated with his service in the U.S. Army Reserves, following his release from active duty in April 1955.  

3.  Make arrangements to obtain any Surgeon General's Office (SGO) records.  If the Veteran is not able to narrow the time frame of his treatment to three months or less, then sequential requests must be made until his entire period of service is covered.  

4.  Make arrangements to obtain the Veteran's complete medical records from the U.S. State Department, Agency for International Development, in Washington, D.C.  A specific request must be made for any medical records related to the Veteran's treatment at the U.S. Embassy, Kinshasa, Democratic Republic of the Congo, dated in September 1979.

5.  Make arrangements to obtain the Veteran's complete medical records from Kaiser Permanente, to include from Dr. Kenneth Pong, dated from April 1955 to September 1993.

6.  Ask the Veteran to identify all medical care providers who treated him for an ear infection and/or virus in the 1980s.  In particular, his records reflect that he gave a history of being treated for a virus in 1983 or 1986 that caused a 20% loss of his left ear hearing.  Make arrangements to obtain all records that he adequately identifies.  

7.  Make arrangements to obtain the Veteran's complete VA treatment records, dated prior to February 2000 (to include any archived records), and dated from March 2011 forward.

8.  Next, review the evidence of record and make a determination as to whether a VA examination is necessary in order to determine whether any current hearing loss disability is related to the Veteran's service.  If so, schedule the Veteran for an appropriate examination.

9.  Finally, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative, if any, should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


